       Case 6:16-cv-06206-CJS-MWP Document 72 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

DARRELL GUNN,
                                                                  DECISION & ORDER
                                 Plaintiff,
                                                                  16-CV-6206CJS
                v.

CHAD BESCLER, Correction Officer, et al.,

                        Defendants.
_______________________________________



                Currently pending before the Court is a one-paragraph motion to compel filed by

pro se plaintiff Darrell Gunn. (Docket # 61). The motion seeks an order from the Court

compelling defendants to produce to plaintiff a copy of an “injury report submitted by Barry

Hall, R.N.,” which is apparently dated June 13, 2013. (Id.).

                Defendants oppose the motion on various grounds. (Docket # 63). They note,

among other things, that the motion lacks the required certification under Rule 37(a)(1) that

plaintiff, prior to filing the motion, “in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it without court

action.” (Id.; see also Fed. R. Civ. P. 37(a)(1)). The absence of the required certification alone

may justify denial of the motion to compel. See, e.g., Rech v. Monroe Cnty., 2020 WL 5027545,

*5 (W.D.N.Y. 2020) (denying motion to compel where moving papers did not contain

certification required by Rule 37(a)(1)); Daniels v. Murphy, 2012 WL 5463072, *4 (D. Ct. 2012)

(“plaintiff has not included a certification that he made an effort to resolve the dispute pertaining

to his request for production of . . . [the] file prior to filing the motion . . . [and thus] has not
      Case 6:16-cv-06206-CJS-MWP Document 72 Filed 04/22/21 Page 2 of 2




satisfied Federal Rule 37(a)(1)[;] [a]ccordingly, the motion to compel is denied without

prejudice”).

               In any event, defendants represent that “no inmate injury report dated June 13,

2013 is in existence.” (Docket # 63 at ¶ 5). Gunn has alleged no facts to rebut that assertion. In

the absence of any facts in the record before the Court to reasonably question the accuracy or

reliability of counsel’s assertion, the motion is denied for the independent reason that the Court

cannot compel production of that which does not exist. See, e.g., Bonano v. Tillinghast, 2021

WL 1117027, *4 (W.D.N.Y. 2021) (“[o]f course, the [c]ourt cannot compel defendants to

produce documents that do not exist”); Grayson v. Gen. Elec. Co., 2016 WL 1275027, *2 (D. Ct.

2016) (“[i]t is quite clear that Rule 34 cannot be used to compel a party to produce a document

that does not exist”) (citation omitted).

               Accordingly, plaintiff’s motion to compel (Docket # 61) is DENIED.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       April 22, 2021




                                                 2
